State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered:     February 19, 2015                 D-17-15



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                     MEMORANDUM AND ORDER
   STANDARDS,                                       ON MOTION
                    Petitioner;

JORGE O. MARTINEZ,
                      Respondent.

(Attorney Registration No. 2009066)


Calendar Date:   February 9, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

      Jorge O. Martinez, Fairfield, Connecticut, respondent pro
se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1985, was suspended by this Court's order dated September 24,
2009 for failure to comply with the attorney registration
requirements of Judiciary Law § 468-a (65 AD3d 1447 [2009]).

      Respondent now requests reinstatement on the ground that he
has complied with the attorney registration requirements of
Judiciary Law § 468-a and the Rules of the Chief Administrator of
                              -2-                  D-17-15

the Courts (see 22 NYCRR part 118).   Petitioner does not object
to respondent's application.

      Respondent's application is granted and he is ordered
reinstated, effective immediately.

     McCarthy, J.P., Garry, Egan Jr. and Clark, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court